PER CURIAM.
Petitioner seeks the issuance of a common law writ of certiorari,1 contending that the trial court departed from the essential requirements of law in requiring the production of certain photographs at pre-trial conference, and holding the petitioner in contempt of court for failing to comply with an order to produce which did not fix the time and place for the production.
In ordering the production of the photographs, we do not find'that the trial judge departed from the essential requirements of law. See: Miami Transit Co. v. Hurns, Fla.1950, 46 So.2d 390; Pierson v. Seale, Fla.App.1961, 128 So.2d 887. However, we quash the order adjudicating the plaintiff in contempt for failure to comply with the first order of production, because this order did not comply with the Florida Rules of Civil Procedure. See: Rule 1.28, F.R.C.P., 30 F.S.A.; Fryd Construction Corporation v. Freeman, Fla.App.1966, 191 So.2d 487.
It is so ordered.

. See: Seaboard Air Line R. Co. v. Timmons, Fla.1952, 61 So.2d 426; Goldstein v. Great Atlantic & Pacific Tea Company, Fla.App.1960, 118 So.2d 256; Van Devere v. Holmes, Fla.App.1963, 156 So.2d 899.